Citation Nr: 0722148	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 10, 2002, 
for an award of a total rating based on individual 
unemployability (TDIU) for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2003 and 
January 2004 by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted the veteran total rating based on individual 
unemployability for PTSD, effective December 10, 2002.  The 
veteran appeals the effective date assigned, contending that 
the evidence demonstrates that his service-connected 
psychiatric disability was totally disabling as early as 
April 1, 2001, and that the effective date for the TDIU 
rating should therefore extend back to this date.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran's application for TDIU was received by VA on 
December 10, 2002.

3.  The evidence demonstrates the veteran was first eligible 
for TDIU consideration on a schedular rating basis on 
December 1, 2002; there is no evidence of any unusual 
circumstances prior to that date to warrant referral for 
extraschedular consideration.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
2002, for the award of entitlement to TDIU have not been met. 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2003, .  Those letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim for 
an increased rating for PTSD.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The claim for an earlier effective date for the award of a 
total rating based on TDIU for PTSD is a downstream issue 
from the grant of an increased rating for PTSD.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice was required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion. 38 
U.S.C.A. § 7104(c) (West 2002). VAOPGCPREC 8-2003; 69 
Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No further action is 
necessary for compliance with the VCAA.  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006). An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. at 
520 (1997) (also holding that for effective date purposes, 
the claim must be the application on the basis of which the 
rating was awarded); Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.151(a) (2006). VA regulations also provide that 
the terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2006). Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

In this case, the veteran submitted correspondence on 
December 10, 2002, that was subsequently accepted by the RO 
as a claim for an increased rating for PTSD.  At that time, 
his PTSD was rated 50 percent disabling.  In a March 2003 
rating action, the RO increased the rating for PTSD to 70, 
and awarded the veteran a total rating based on individual 
unemployability (TDIU), effective December 10, 2002, which 
was the date of receipt of his claim for an increased rating.  
The veteran's notice of disagreement regarding the assigned 
effective date was received in April 2003.  A rating action 
in January 2004 awarded the veteran a schedular 100 percent 
rating for PTSD effective on the December 10, 2002 date of 
claim.  The veteran did not file a notice of disagreement as 
to this action.

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. § 
4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, neuropsychiatric disabilities will 
be considered as one disability: 38 C.F.R. § 4.16(a) (2006).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. Marginal 
employment shall not be considered substantially gainful 
employment. For purposes of this section, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold. Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination. Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, in the case of veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration. 38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2006).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience. 38 C.F.R. §§ 3.340, 3.341 (2006).

It is contended by the veteran that private medical documents 
dated earlier that December 10, 2002 were not taken into 
consideration by the RO when determining the effective of the 
TDIU.  In conjunction with his claim for an increased rating, 
the veteran submitted a November 2002 medical statement and 
office records dated from February 2001 to October 2002 from 
M.K.N., D.O., a psychiatrist.  In the early records, the 
veteran indicated that, when he was functional, he worked 
part time rebuilding transmissions.  His physician noted in 
February 2001, that the veteran was approximately one-year 
status post lumbar spine surgery, with ongoing back pain 
requiring the use of Percocet to control the pain.  The 
physician noted that the veteran decompensated when he spoke 
of Vietnam, and was slow to recover.  He was anxious.  He 
spoke of flashbacks, intrusive thoughts and nightmares.  The 
diagnosis was PTSD, and a Global Assessment of Functioning 
(GAF) score of 45 to 50 was assigned.  The physician 
recommended a chronic pain management clinic and prescribed 
an antidepressant medication.  In March 2001, he was 
receiving psychotherapeutic treatment for chronic pain as 
well as osteopathic manipulative therapy (OMT) for the back, 
to be followed up with neuromuscular education and electrical 
stimulation.  Dr. N.'s noted through May 2001 focus primarily 
on lumbar spine pain.  On May 25, 2001, it was indicted that 
he was taking the veteran out of work after the veteran 
complained that sitting for 3 hours rebuilding a transmission 
caused him to be unable to walk.  It was observed that the 
veteran was non-psychotic, non-suicidal and non-homicidal.  
The remaining office records devote much of the comments to 
the lumbar spine pain and treatment.  However, while these 
records also discuss the veteran's ongoing problems with 
PTSD, at no time was it suggested that the veteran was not 
employable due to the PTSD.  In October 2002, it was remarked 
that the PTSD was under pretty good control.  The veteran 
continued to receive OMT, electrical stimulation and 
medication for back pain.  The doctor remarked that, 
"Prognosis has improved considerably".  The only mention of 
a GAF score in the records was initially, in March 2001.  The 
remaining records are silent as to the veteran's global 
assessment of functioning.

In a November 2002 statement, Dr. N. stated that the 
veteran's symptoms of PTSD severely impacted his ability in 
the area of work as well as family relations.  It was opined 
that the veteran was completely and permanently disabled.  He 
did not provide a GAF score for the veteran.

A fee-basis VA psychiatric examination was performed in 
February 2003.  Following the examination, the psychiatrist 
concluded that the veteran was unable to work due to his 
anxiety (secondary to PTSD) as well as his PTSD.  A GAF score 
of 40 was provided.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date prior to December 
10, 2002, for the award of entitlement to TDIU is not 
warranted.  There is no indication of an unadjudicated formal 
or informal claim for TDIU prior to that date.  The Board 
finds the record is clear that the schedular rating criteria 
for total rating consideration under 38 C.F.R. § 4.16(a) were 
not met prior to December 10, 2002.  

Upon a review of the private medical records, it appears that 
since March 2001, that in additional to PTSD, the veteran as 
suffered from severe nonservice-connected spinal disability 
requiring several types of treatment.  The private medical 
documents, for the most part deal with pain management and 
control, with PTSD being a secondary issue.  In fact, the 
veteran was taken out of work in May 2001 by his private 
health care provider because of his back problems.  While it 
is noted that in November 2002, his psychiatrist stated that 
the PTSD caused the veteran to be "completely and 
permanently disabled", he made no mention of the veteran's 
back problems, despite the fact that 18 months of office 
records focused on the control of back pain.  Further, an the 
office record of 3 weeks earlier, the same psychiatrist 
remarked that the PTSD was under good control, and he 
continued to treat the nonservice-connected back pain with 
different modalities.  He did not provide a GAF score.  It 
was not indicated in any of the private treatment records 
that the psychiatrist had reviewed the veteran's claims 
folder.  The psychiatrist's November 2002 statement, in the 
Board's opinion, is vague and inconsistent with the 
voluminous office records of the prior 18 months, reflecting 
ongoing pain control and removal from work due to back 
pathology.  

On the other hand, the February 2003 VA fee-basis psychiatric 
examination was based on a review of the claims folder as 
well as a comprehensive psychiatric examination.  A GAF score 
was also provided to reinforce the examiner's conclusions.  
On this basis, the RO awarded a TDIU (and eventually a 
schedular 100 percent rating).  The Board finds the record is 
clear that the criteria for a TDIU rating under 38 C.F.R. § 
4.16(a) were not met prior to December 10, 2002, the date of 
the veteran's claim for an increased rating.

In light of the evidence of record, the Board finds there is 
no probative evidence of any unusual or exceptional 
circumstances, such as marked interference with employment 
that would take the case outside the norm so as to warrant an 
extra-schedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the claim for an earlier effective 
date.


ORDER

Entitlement to an effective date earlier than December 10, 
2002 for the award of a total rating based on individual 
unemployability is denied.

____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


